Citation Nr: 0926018	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for cervical dystonia 
affecting Muscle Group XXIII, evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 23, 
1973 to March 31, 1976 with prior service of twenty-seven 
years, seven months, and twenty-seven days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board notes that the Veteran was scheduled for a video 
hearing in May 2009 before a Veterans Law Judge, but did not 
appear.  Accordingly, the Board considers the appellant's 
request for a hearing to be withdrawn.  See 38 C.F.R. § 
20.704 (d), (e) (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran contends that he is entitled to higher ratings 
for his disabilities.  In particular, he contends that he is 
entitled to extraschedular ratings.  With regards to his 
cervical dystonia, he is receiving the maximum schedular 
rating available for disability of Muscle Group XXIII.  
38 C.F.R. § 4.73 (2008).  Additionally, the Veteran contends 
that his cervical dystonia has caused cervical stenosis, 
which has a higher than average chance of causing paralysis.  

Despite the Veteran's contention that is entitled to 
extraschedular ratings, the RO did not consider whether a 
referral for an extraschedular rating was warranted for 
either disability.  The Board also notes that the Veteran was 
not provided with notice as to what is required to obtain an 
extraschedular rating.  The Board acknowledges that in 
correspondence dated in September 2008 the Veteran was 
notified in accordance with Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) as to what is required for increased ratings, 
but the notification did not address the evidence needed to 
establish consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2008).  Therefore, a remand is 
necessary to provide the Veteran the due process to which he 
is entitled and for consideration of whether the Veteran's 
claims should be referred for consideration of extraschedular 
ratings.

Because the case is being remanded, the Board also finds that 
a new VA examination would be beneficial to determine the 
Veteran's current level of disability attributable to his 
degenerative joint disease of the cervical spine and his 
cervical dystonia.  The Veteran was last afforded a VA 
examination in June 2006 with a doctor of internal medicine.  
The Veteran contends that the examiner was not qualified to 
assess his disabilities because he was not a neurologist.  
The Veteran should be afforded a new VA examination with an 
examiner who is an expert in the functions of joints and 
muscles.  

With regards to his cervical dystonia affecting Muscle Group 
XXIII, the Board notes that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2008).  Because the Veteran is receiving 
the maximum schedular rating available for disability of 
Muscle Group XXIII, and because he contends that he is 
entitled to an extraschedular rating, the examiner must 
address whether the Veteran's cervical dystonia affecting 
Muscle Group XXIII results in any symptoms beyond the 
cardinal signs and symptoms listed above.  If the examiner 
finds that the Veteran's cervical dystonia affecting Muscle 
Group XXIII does result in extraordinary symptoms, the 
examiner should specifically identify how the Veteran's 
disability results in extraordinary impairment.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be sent a VCAA 
notice specifically addressing the 
issue of entitlement to extraschedular 
ratings in accordance with 38 C.F.R. 
§ 3.321(b)(1).

2.  Thereafter, the AOJ should schedule 
the Veteran for a VA examination with 
an examiner who has expertise in joint 
and muscle functions to assess the 
Veteran's current level of disability 
attributed to his degenerative joint 
disease of the cervical spine and 
cervical dystonia affecting Muscle 
Group XXIII.  The examiner should 
review the entire record, examine the 
Veteran, and provide findings necessary 
to apply pertinent rating criteria.  

For degenerative joint disease of the 
cervical spine, the examiner should 
report all clinical findings in detail, 
to include reporting range of motion of 
the cervical spine in all directions 
(in degrees).  Clinical findings should 
also include whether, during the 
examination, there is objective 
evidence of pain on motion (if pain on 
motion is present, the examiner must 
indicate at which point pain begins), 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical spine; and whether, to what 
extent, the Veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups or with repeated use.  
The examiner should express functional 
losses in terms of additional degrees 
of limited motion (beyond the 
limitation shown clinically).  The 
examiner should opine as to what 
affect, if any, that the Veteran's 
cervical dystonia has on the range of 
motion of his cervical spine.  

Note:  To properly evaluate any 
functional loss due to pain, examiners, 
as per VA policy, should at the very 
least undertake repetitive testing (to 
include at least three repetitions) of 
any joint's ranges of motion.  See VA 
Fast Letter 06-25 (November 29, 2006).  

For the Veteran's cervical dystonia 
affecting Muscle Group XXIII, the 
examiner should determine the 
functional impairment caused by that 
disability.  The examiner should remark 
as to whether the disability would be 
considered slight, moderate, moderately 
severe, or severe as these terms are 
contemplated by 38 C.F.R. § 4.56 
(2008).  In this regard, the examiner 
should comment concerning the presence 
or absence of the cardinal signs and 
symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.  The examiner 
should also comment concerning the 
presence of any extraordinary symptoms 
beyond the cardinal signs and symptoms 
of muscle disability noted above.  The 
examiner should also address the effect 
the Veteran's cervical dystonia has on 
his cervical stenosis.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The AOJ should ensure that the 
examination report complies with this 
remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  In so doing, the AOJ should 
consider whether the case should be 
referred for consideration of an 
extraschedular evaluation, pursuant to 
the provisions of 38 C.F.R. § 
3.321(b)(1).  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

